                             UNITED STATES DISTRICT COURT
                                CLARK COUNTY, NEVADA

STEVEN JOHNSON,                                       CASE NO: 2:18-cv-01381-RFB-PAL

                Plaintiff,

v.

HOOTERS, INC., HOOTERS CASINO
HOTEL, HOOTERS OF AMERICA, LLC.,
NAVEGANTE GROUP, INC., TRINITY
HOTEL INVESTORS, LLC, and DOES 1 to 50.

                Defendant(s)
                          ____________________________________/


                         PLAINTIFF’S MOTION TO ENLARGE TIME
                                TO SERVE DEFENDANTS

        NOW COMES plaintiff, STEVEN JOHNSON, by and through his undersigned counsel

and pursuant to Rules 6(b) and 27(a)(1) of the Federal Rules of Civil Procedure, and moves this

Court for an extension of time, up to and including the 27th day of December, 2018, to serve

Defendants Hooters, Inc. (“Hooters”), Hooters Casino Hotel (“Hooters Casino”), Hooters of

America, LLC (“HOA”), Navegante Group, Inc (“Navegante”), and Trinity Hotel Investors, LLC

(“Trinity”). DOES 1 to 50 (“DOES”) will be served after the discovery of their true identities in

accordance with Federal Rule of Civil Procedure 4(m). All Defendants collectively shall be

referred to as the “Defendants”. In support of this motion, Plaintiff shows unto the Court the

following:

     1. On or around July 26, 2018, the Plaintiff initiated the above-captioned action against the

Defendants when he filed his Complaint in this Court commencing this action.

     2. From the outset of this action’s commencement, it had been the goal of Plaintiff to avoid
long and protracted litigation, but Plaintiff was required to file the Complaint to preserve his

claims against the statute of limitations, therefore Plaintiff hoped that he could resolve this

matter with the Defendants before it was necessary to serve the Defendants with a copy of the

Complaint and Summons.

       3. Based on Plaintiff’s counsel’s experience, the prospects of resolving any matter are

always greater before service has been effected on a defendant.

       4. Plaintiff therefore attempted to contact the Defendants prior to effecting service on

them in order to see if any amicable solution could be reached to resolve the aforementioned

matter.

       5. Plaintiff’s counsel, who was instructed to take a cost-efficient approach to resolve the

matter, hoped that he could establish active settlement discussions with the Defendants before

the additional costs and expenses associated with service of process became due and necessary.

       6. Plaintiff’s counsel, who has been a “solo practitioner” his entire career, finally added a

young legal assistant with a paralegal degree to his team (the “Assistant”) in early August 2018.

       7. One of the Assistant’s first task was to create the firm’s ‘master calendar,’ which was a

calendar listing all of the deadlines associated with each of the firm’s numerous cases.

       8. The deadline listed for effecting service on the Defendants in this matter was November

26, 2018.1

       9.       As Plaintiff’s prospects of resolving this matter without litigation began dwindling,

Plaintiff’s counsel looked to the calendar for the service date and noted that the deadline to serve

the Defendants was November 26, 2018.

       10. Plaintiff’s counsel instructed the Assistant to contact process servers in the various states

																																																													
1
 	Black	Friday	was	deemed	a	holiday	by	the	Assistant,	but	on	information	and	belief	even	this	“deadline”	was	
incorrectly	applied,	and	the	“correct”	deadline	should	have	been	Friday,	November	23,	2018.	
where the Defendants were residents in order to ascertain the best quotes for service of process in

an effort to minimize the expenses of the Plaintiff.

    11. Plaintiff had a list compiled of the respective process servers Plaintiff intended to use in

the following cities: Tampa, Florida; New York, New York; Atlanta, Georgia; and Las Vegas,

Nevada. These are the locations/residences of each of the named Defendants. See Exhibit “A”.

    12. Based on the master calendar, Plaintiff’s counsel was under the impression that Plaintiff

had at least a month to effect service and did not worry about the locating the Defendants as they

are each corporate entities whose addresses were known.

    13. On October 31, 2018, much to shock and surprise of both the Assistant and Plaintiff’s

counsel, the Plaintiff was served with notice of this Court’s Order [DE 6], which indicated that

no proof of service had been filed.

    14. Plaintiff’s counsel was well aware of the fact that nothing had been filed, but was

shocked to find that the time period to serve the Defendants had actually expired on or around

October 25, 2018 as opposed to November 26, 2018.

    15. Plaintiff’s counsel immediately sought out answers as to how the incorrect deadline was

applied and instantly reviewed the entire master calendar to see if any other deadlines had been

missed, or were incorrect. Plaintiff’s counsel checked not only this case, but his entire case

portfolio.

    16. Upon questioning the Assistant, it was determined that she “knew” the time for

service under the Federal Rules of Civil Procedure was “120 days” based on the Federal Rules of

Civil Procedure [Rule 4(m)].

    17. Plaintiff’s counsel explained to the Assistant that the Federal Rules of Civil Procedure

change annually, and updates and amendments are constantly being proposed and published.
   18. The Assistant was then informed the rule pertaining to service of the summons and

complaint had actually changed around January 1, 2015, and the time was shortened from 120

days to 90 days.

   19. Per this Court’s order, Plaintiff has until November 30, 2018 to demonstrate that

service had taken place prior to October 25, 2018 (90-days after the date of service), or that such

good cause exist to extend the time for filing.

   20. Plaintiff cannot fulfill the first prong as service was not performed prior to October 25,

2018.

   21. Plaintiff does however believe good cause exists for this Court to reasonably extend the

time Plaintiff has to effect service on the Defendants.

   22. Plaintiff has identified the process serving companies in each of the four cities where the

   23. Defendants reside and is ready to go forward with effecting service should this motion be

granted. See Exhibit “A”.

   24. As previously stated, each Defendant is a corporate entity, therefore the challenges often

associated with serving defendants do not and will not apply.

   25. Plaintiff has identified the agent and address of each of the Defendants to be served. See

Exhibit “A”.

   26. Plaintiff could have attempted to effect service after receiving this Court’s order,

however Plaintiff’s counsel knew that such service would be of no effect without the explicit

permission of this Court.

   27. Plaintiff makes this motion in good-faith, and this motion is not for the purposes of

needless and undue delay.

   28. Furthermore, there is no prejudice to any of the Defendants should this Court grant this
      Motion.

          29. Plaintiff, on the other hand, will be severely prejudiced if this motion is denied and his

      case is dismissed. The failure to serve the Defendants was no fault of the Plaintiff’s; it was due

      to a reasonable administrative error

             WHEREFORE, Plaintiff moves the Court for a brief extension of time, up to and
                     17th day of January, 2019.
      including, the 27th day of December 2018, in which to serve all named Defendants in the above-

      captioned matter with a copy of the Summons and the Complaint so that this matter may be

      heard in its due course and decided upon on its merits. Plaintiff expects that such a time period

      to be more than sufficient.

             This 29th Day of November 2018.

                                       CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that a copy of the foregoing has been served on the CM/ECF filing

      system on this 29th day of November 2018

      Dated: November 29, 2018                        s/Andrew Williams

                                                    THE WILLIAMS LAW GROUP
                                                    Andrew Williams
                                                    Attorney for Plaintiff
                                                    6273 Sunset Dr, Suite D-3
IT IS SO ORDERED:                                   South Miami, Florida 33143
                                                    Telephone: (253) 970-1683
                                                    FL Bar No. 0111817
                                                    Email: Andrew@TheWilliamsLG.com
                                                    Secondary Email: WilliamsLawFlorida@gmail.com
________________________________
RICHARD F. BOULWARE, II
UNITED STATES DISTRICT JUDGE
DATED this 9th day of January, 2019.
EXHIBIT	
  “A”	
City	      Process	Server	            Costs	  Time	to	    Agent	to	be	Served	
                                              Serve	
Tampa	     S&W	Process	Services,	     $60.00	 W/in	48	    Neil	Kiefer	
           LLC	                               hours	      107	Hampton	Road,		
                                                          Suite	200	
                                                          Clearwater,	FL	33759	
Atlanta	   Express	Legal	Services,	   $70.00	 W/in	3-5	   Claudia	Levitas							
           LLC	                               days	       1815	The	Exchange	SE	Atlanta,	
                                                          GA	30339	
Delaware	 DM	Professional	Services	   $65.00	 W/in	3	     The	Trust	Corporation	Company	
                                              days	       Corporation	Trust	Center	
                                                          1209	Orange	Street	
                                                          Wilmington,	DE	19801	
Vegas	     June’s	Legal	              $68.00	 W/in	3-5	   Shannon	M.	Miller	
                                              days	       313	Pilot	Road	
                                                          Suite	A	
                                                          Las	Vegas,	NV	89119	
Vegas	     June’s	Legal	              $68.00	 W/in	3-5	   L	and	R	Service	Company	of	
                                              days	       Nevada	
                                                          3993	Howard	Hughes	Pkwy	
                                                          Suite	600		
                                                          Las	Vegas,	NV	89169	
